DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (EP 803842) in view of ABBOTT et al. (US EP 913368).
Chang teaches an optical fiber coating die assembly comprising a housing (70) defining a guide chamber having: an inlet for receiving optical fiber and an outlet; a guide die (51) located at the outlet of the guide chamber; a sizing die (21); a coating applicator (66) disposed between the guide die and the sizing die. Chang lacks a tube operatively coupled to the inlet of the guide chamber.
Abbott teaches an optical fiber coating die assembly comprising a guide die (21); a sizing die (22); a coating applicator (25) disposed between the guide die and the sizing die; and a tube (50) operatively coupled to the inlet of the guide die and axially aligned to receive the optical fiber fed into the coater and provide a barrier to air flow. Figure 4 shows that the tube (50) extends above a top surface of a housing (15).
It would have been obvious to one of ordinary skill in the art to modify the coating die assembly of Chang to include the tube of Abbott because Abbott teaches that this has the advantage of simultaneously cooling newly drawn fiber and preventing the formation of bubbles in the coating applied to the fiber (para. 0007).

Regarding claim 2, Abbott shows the housing receives a purge gas that flows into the chamber and exits tube inlet.  
Regarding claim 3, although Chang is silent to the diameter of the guide chamber, it would have been obvious to one of ordinary skill in the art that a diameter of 0.2 to 0.3 cm would have been achieved through routine experimentation to optimize the coating conditions of the fiber.  
Regarding claim 4, although Abbott shows that the tube and chamber is separable, MPEP 2144.04 V B states that making two pieces integral would be a matter of obvious engineering choice.  
Regarding claims 5 and 6, although Abbott is silent to length of the tube, it would have been obvious to one of ordinary skill in the art that a length of 5-25 cm or 5-12 cm would have been achieved through routine experimentation to optimize the cooling of the fiber.
Regarding claims 7 and 8, Abbott teaches that the glass fiber has a diameter of 125 µm (para. 0018), or 0.125 mm. It would have been obvious to one of ordinary skill in the art that the internal diameter of the tube would have to be greater than 0.125 mm. Although Abbott is silent to the internal diameter of the tube, it would have been obvious to one of ordinary skill in the art that an internal diameter of 07-5 mm or 1-3 mm would have been achieved through routine experimentation to optimize the cooling of the fiber.

Regarding claim 11, Chang teaches an optical fiber coating die assembly comprising a housing (70) defining a guide chamber having: an inlet for receiving optical fiber and an outlet; a guide die (51) located at the outlet of the guide chamber; a sizing die (21); a coating applicator (66) disposed between the guide die and the sizing die. 
Although Chang is silent to the length of the guide chamber, it would have been obvious to one of ordinary skill in the art that length greater than 10 cm would have been achieved through routine experimentation to optimize the coating of the fiber.
Abbott teaches an optical fiber coating die assembly comprising a guide die (21); a sizing die (22); a coating applicator (25) disposed between the guide die and the sizing die; and a tube (50) operatively coupled to the inlet of the guide die and axially aligned to receive the optical fiber fed into the coater and provide a barrier to air flow. Figure 4 shows that the tube (50) extends above a top surface of a housing (15).
It would have been obvious to one of ordinary skill in the art to modify the coating die assembly of Chang to include the tube of Abbott because Abbott teaches that this has the advantage of simultaneously cooling newly drawn fiber and preventing the formation of bubbles in the coating applied to the fiber (para. 0007).

Regarding claim 13, see the discussion of claim 5 above.
Regarding claims 14-15, see the discussions of claims 9 and 10 above.
Regarding claim 16, see the discussion of claim 2 above.
Regarding claim 17, see the discussion of claim 4 above.
Regarding claim 18, see the discussion of claim 7 above.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 that Chang fails to teach a tube operatively coupled to the inlet of the guide chamber; however, Chang has been combined with Abbott to teach this feature. Abbott a tube (50) operatively coupled to the inlet of the guide die and axially aligned to receive the optical fiber fed into the coater and provide a barrier to air flow. It would have been obvious to one of ordinary skill in the art to modify the coating die assembly of Chang to include the tube of Abbott because Abbott teaches that this has the advantage of simultaneously cooling newly drawn fiber and preventing the formation of bubbles in the coating applied to the fiber (para. 0007).
Applicant argues on page 7 that Chang and Abbott fail to teach a guide die located at the exit of the guide chamber; however, figure 1 of Chang shows a guide die 50 located at the exit of the guide chamber 75. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741